DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/29/2021 has been entered. Claims 1-7 and 10-11 remain pending in this application. Applicant’s arguments and amendments to the Drawings, Specifications, and Claims have overcome every objection, and 112(b) rejections previously set forth in the Non-Final Office Action mailed on 10/6/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependent claims 2-4, 7, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  single notch and tab, however the original disclosure does not contain support for this limitation as the original specification specifically states “a plurality of notches 64” (Paragraph 0044) and “a plurality of tabs 66” (Paragraph 0046).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 6,585,662 B1).
Regarding claim 1, Jones discloses a respiratory device comprising: an inlet segment (inlet housing portion 32, Figure 2) including an inlet port (inlet 14, Figure 2) and an outlet segment (outlet housing portion 36, Figure 2) including an outlet port (outlet 18, Figure 2), wherein the inlet segment (inlet housing portion 32, Figure 2) includes an annular inlet segment flange (flange 34, Figure 2) and at least one notch extending into the annular inlet segment flange (see groove 62 extending into flange 34, Figure 5A) and the outlet segment (outlet housing portion 36, Figure 2) includes an annular outlet segment flange (flange 38) and at least one tab extending from the annular outlet segment flange (see lip 60 of flange 38, Figure 5A), and wherein the inlet segment is coupled to the outlet segment so that the at least one tab is positioned in the at least one notch (flange 38 has a lip 60 extending around its circumference which is sized and shaped to mate with a complementary groove 62 in the flange 34, Column 6, lines 30-34 and Figure 5A) and the inlet segment flange and the outlet segment flange define a cavity positioned between the inlet port and the outlet port (flange 34 defines an inlet chamber 24 and flange 38 defines an outlet chamber 26, Figure 2; therefore defining a cavity positioned between the inlet portion 32 and outlet portion 36); a fluid pathway extending between the inlet port and outlet port (“air flows between the inlet and outlet chambers”, Column 4 lines 5-7); a filter (resistive element 20, Figure 2) positioned within the cavity (see resistive element 20 positioned within the cavity formed by both the inlet and outlet chambers 24 and 26, Figure 2); a first pressure port positioned on an inlet side of the inlet segment, and a second pressure port  positioned on an outlet side of the outlet segment (“it will be appreciated by those of ordinary skill in , wherein the first pressure port and the second pressure port extend parallel to the fluid pathway (see arrows in annotated Figure 10 below); and a pressure transducer (pressure transducer 276, Figure 12) coupled to the first pressure port and the second pressure port and configured to measure a pressure drop between the first pressure port and the second pressure port (The transducer 276 provides an output signal which is proportional to the difference between the inlet chamber pressure and ambient and thus, which is indicative of air flow rate, Column 4 lines 37-40).  

    PNG
    media_image1.png
    492
    893
    media_image1.png
    Greyscale

	Regarding claim 2, Jones further discloses wherein the filter (resistive element 218, Figure 10) is positioned between the first pressure port and the second pressure port (see flow resistive element 218 positioned between port 224 and port 228, Figure 10).
	Regarding claim 3, Jones further discloses the filter (element 218, Figure 10) including a screen (resistive element 218 is provided by a membrane, Column 8 lines 25-26).
Regarding claim 4, Jones further discloses a gasket extending around the filter (barb 68 extended around the circumference of the flange and which engages the filter material 20 in assembly, Column 6 lines 41-43). 
Regarding claim 5, Jones further discloses wherein the gasket (barb 68, Figure 5A) seals an inlet segment to the outlet segment (barb 68 which extends around the circumference of the flange and which engages the filter material 20 in assembly in order to hold the filter material securely in place between the two housing portions 32, 36, Column 6 lines 41-45).
Regarding claim 6, Jones further discloses wherein the gasket prevents airflow around the filter (In assembly, the barb 68 is aligned with a detent 70 in the flange 38. Once the housing portions 32, 36 are brought together with the filter material 20 extending over the barb, the filter material is pushed into the detent 70 and engaged 
Regarding claim 10, Jones further discloses a clamp to couple the inlet segment to the outlet segment (Jones suggests that those of ordinary skill in the art would know that other manufacturing techniques could be used to join the two housing segments together, such as adhesives, mechanical clamp rings, threads or snaps, Column 5 lines 50-53).  
Regarding claim 11, Jones further discloses wherein the clamp seals the inlet segment to the outlet segment (Jones suggests that those of ordinary skill in the art would know that other manufacturing techniques could be used to join the two housing segments together, such as adhesives, mechanical clamp rings, threads or snaps, Column 5 lines 50-53; therefore suggesting that a clamp could be used to effectively join or seal the two segments together).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 6,585,662 B1) in view of Truitt et al. (US 6,915,705 B1). 
	Regarding claim 7, Jones discloses the respiratory device of claim 1, as described previously, however does not specifically state wherein the inlet port is coupled to a respirator.
	However, Truitt teaches an analogous differential pressure flow sensor (abstract) wherein an inlet port (housing portion 54, Figure 1) is coupled to a respirator (housing portion 54 configured to couple to a patient circuit in a pressure support system, Column 4 lines 45-49).
	Therefore, it would have been obvious to one skilled in the art at the time of invention to use the flow sensor of Jones to measure the flow rate at which breathing gas is being supplied to a patient via a pressure support system (such as a respirator), as providing a flow sensor within the patient circuit of a pressure support system is a known method in the art (Column 1 lines 60-65). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7274.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SARAH B LEDERER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785